Per Curiam.
Defendant was convicted by a jury in recorder’s court of rape. CLS 1961, § 750.520 (Stat Ann 1954 Rev § 28.788). He was sentenced January 15, 1968. Appointed counsel filed timely claim of appeal and a brief in support of defendant’s appeal. The people filed a motion to affirm pursuant to GCR 1963, 817.5(3).*
Defendant contends that there was insufficient evidence that complainant “resisted to the utmost.” In a prosecution for rape, however, it is sufficient if the victim resisted to the utmost or that her will was overcome by fear of the defendant. People v. Myers (1943), 306 Mich 100; Strang v. People (1871), 24 Mich 1. The record contains ample evidence to support the conviction.
The motion to affirm is granted.

 See 372 Mich xxv.